                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SHOWCOAT SOLUTIONS, LLC,                  )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Case No. 1:18-cv-789-ALB
                                          )
ANDY BUTLER, individually and             )
d/b/a Butler Cattle Company,              )
HARMON BUTLER, CHRIS                      )
WILSON, individually and d/b/a            )
Wilson Farms, and CODE BLUE,              )
LLC,                                      )
                                          )
            Defendants.                   )

                                     ORDER

      This matter comes before the court on Plaintiff ShowCoat Solutions, LLC’s

Motion for Contempt, (Doc. 30), Defendant Andy Butler’s Counter Motion for

Contempt, (Doc. 38), and ShowCoat’s Supplemental Brief in Support of Motion for

Contempt. (Doc. 61). The magistrate judge held a hearing on the motion and then

filed a report and recommendation that the motion be denied. (Doc. 82). He also

recommended that (1) Plaintiff hire an expert to attempt to recover the information

from the cell phone at Defendant’s expense, (2) any unrecoverable evidence result

in an adverse inference, and (3) Defendant pay for all expenses associated with

recovery of the evidence and for the attorney’s fees and expenses associated with

Plaintiff’s supplement (Doc. 61) to its Motion for Contempt. (Doc. 82 at 11).
ShowCoat did not file any objections to the report and recommendation. Butler had

no objection. (Doc. 87).

      Upon consideration de novo of all the materials, including the report and

recommendation, the report is ADOPTED and the recommendation is ACCEPTED.

Consequently, Plaintiff’s Motion for Contempt is GRANTED in part and DENIED

in part, and Butler’s Counter Motion for Contempt is DENIED, as stated in the report

and recommendation.

      Plaintiff ShowCoat is DIRECTED to file as soon as practicable but not later

than December 5, 2019 an expert statement, declaration, or report pertaining to

unrecoverable evidence from the cell phone that may warrant an adverse inference

under the report and recommendation.

      Plaintiff ShowCoat is also DIRECTED to file as soon as practicable but not

later than December 5, 2019, a petition for attorney’s fees and costs reasonably

incurred: (1) hiring an expert to recover the information from the cell phone; and/or

(2) filing Plaintiff’s supplement to its Motion for Contempt.

      DONE and ORDERED this 5th day of August 2019.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE




                                          2
